Citation Nr: 0418729	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  02-17 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel




INTRODUCTION

The veteran had active service from September 1942 to July 
1945.  He died on December [redacted], 1960.  The appellant is his 
surviving spouse.

This appeal arises from a February 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  In this decision, the RO denied the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.


FINDINGS OF FACT

1.  Sufficient evidence required for an equitable decision on 
the issue on appeal has been obtained.

2.  Service connection was not established for any disease or 
injury during the veteran's lifetime.

3.  The evidence does not establish that any type of 
cardiovascular disease manifested itself during service or to 
a degree of ten percent disabling within one year of the 
veteran' separation from recognized military service.

4.  There is no medical evidence or opinion that has linked 
the veteran's cause of death (coronary occlusion and 
arteriosclerotic heart disease) to his military service or 
any presumptive period.




CONCLUSION OF LAW

A service-connected disability did not cause, or contribute 
substantially or materially to cause, the veteran's death.  
38 U.S.C.A. §§ 1110, 1112, 1310, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Initially, the Board of Veterans' Appeals (Board) is 
satisfied that all relevant facts regarding the issue decided 
below has been properly developed and no further assistance 
to the appellant is required in order to comply with the duty 
to notify or assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(a) 
(West 2002).  As discussed below, the development conducted 
by VA in this case fully meets the requirements of the 
provisions of 38 U.S.C.A. §§ 5103, 5103A (West 2002).  The 
recent publication of new regulations implementing the 
Veterans Claims Assistance Act of 2000 (VCAA) does not 
require further development because, "the provisions of (the 
new regulations) merely implement the VCAA and do not provide 
any rights other than those provided by the VCAA."  66 
Fed.Reg. 45620, 45629 (Aug. 29, 2001); see also 38 C.F.R. 
§ 3.159.  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In a letters of October 2001 and October 2002, 
VA informed the appellant of the actions she must take and 
the type of evidence required in order to establish her claim 
for service connection for the cause of the veteran's death, 
as well as of her and VA's respective duties in developing 
this evidence.  These letters informed her of the need for 
lay/medical evidence that would show the veteran's claimed 
cause of death had been incurred as a result of his military 
service.  These letters also notified the appellant of the 
type of actions that were required of her, to include her 
identification of pertinent evidence and her own attempt to 
obtain and forward this evidence to VA.  The letters informed 
her of the development that would be completed by VA in 
substantiating her claim, to include obtaining service 
medical records and other pertinent medical evidence.  
Finally, in letters issued in October 2001, October 2002, and 
January 2004; the RO requested that the appellant submit all 
pertinent evidence (to include copies of the veteran's 
service medical records) in her possession to VA as soon as 
possible.  See heading entitled "What Do You Need To Do To 
Help Us Get This Evidence?" (Paragraphs numbered 1, 5, and 
6).  The appellant was obviously notified of VA's duty to 
assist prior to the initial adjudication of this claim in 
February 2002.  See Pelegrini v. Principi, 17 Vet. App. 412 
(2004).   

In the Statement of the Case (SOC) issued in October 2002 and 
Supplemental Statements of the Case (SSOC) issued in March 
2004, VA specifically notified the appellant of the evidence 
that it had considered.  The SOC and SSOC also notified her 
of the pertinent laws and regulations and the reasons and 
bases for VA's decision.  Specifically, the SOC and SSOC 
notified the appellant of the relevant law and regulations 
governing its duty to assist and the award of service 
connection for the cause of death.  She was given an 
opportunity to comment on these laws and regulations.  Based 
on the above analysis, the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) have been met.  

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).  The only records 
pertinent to the current claim identified by the appellant 
that were in the possession of the Federal government were 
the veteran's service medical records and VA treatment at the 
Portland, Oregon VA Medical Center (VAMC).  38 U.S.C.A. 
§ 5103A(c); 38 C.F.R. § 3.159(c)(2), (3).  

Unfortunately, VA has been unable to obtain the veteran's 
service medical records.  The RO initially requested these 
records in October 2001 and the National Personnel Records 
Center (NPRC) responded in February 2002 that the records 
were missing and presumed destroyed by a fire at its location 
in the early 1970s.  The NPRC also informed VA that no 
Surgeon General Office records were available for the 
veteran.  The NPRC did request additional information about 
the veteran so that a more in depth search could be 
conducted.

The RO contacted the appellant in October 2002 and requested 
that she provide this information.  Her response received 
later that month was forwarded to the NPRC.  The NPRC 
responded in January 2004 that no service records could be 
located.  VA informed the appellant by letter of March 2004 
that all attempts to obtain the service medical records had 
been unsuccessful.  The RO's letters of October 2002 and 
March 2004 not only informed her that the service medical 
records were missing, but also reported VA's attempts to 
obtain these record and (in March 2004) that no further 
development would be conducted regarding these records.

In June 2003, the VAMC informed the RO that there were no 
records of the veteran's treatment in its possession.  The 
appellant's representative informed VA in October 2002 that 
it would attempt to obtain copies of the identified VA 
treatment records and, subsequently in February 2004, that 
this organization's attempts had been unsuccessful.  However, 
a National Service Life Insurance (NSLI) disability insurance 
benefit decision dated in March 1960 provides a description 
of the VA treatment records identified by the appellant as 
occurring in 1959.  The decision describes apparent VA 
treatment from December 1958 to March 1959 that notes the 
veteran's complaints, treatment, diagnoses, and medical 
opinions on employability.

Based on the above evidence and development, the Board finds 
that VA has fulfilled its duty to assist in the development 
of the service medical records and notification to the 
appellant that these records are no longer available.  See 
38 U.S.C.A. § 5103A(b), (b)(2); 38 C.F.R. § 3.159(c)(2), (e).  
As both the NPRC and the VAMC have indicated that the 
identified records are not in their possession and provided 
no further leads on where these records might be located, the 
Board finds that further development of this evidence would 
be futile.  In addition, the Board finds that the NSLI 
decision of March 1960 provides a full description of the 
veteran's VA treatment records from the late 1950s and 
notification of the unavailability of these records is not 
warranted.

The appellant has not asserted that the veteran ever filed 
claims for disability benefits with the Social Security 
Administration or workers' compensation benefits with the 
Department of Labor.  Thus, there is no indication that other 
Federal department or agency records exist (pertinent to the 
issue decided below) that should be requested.  See 
38 U.S.C.A. § 5106.  The appellant has not identified any 
private medical treatment for the cause of the veteran's 
death; thus, development of private medical records is not 
warranted.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(1). 

As the veteran is deceased, he cannot report for a VA 
compensation examination.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  A VA medical opinion regarding the etiology 
of the veteran's cause of death is not required in this case 
as there is sufficient medical evidence in NSLI records and 
post-service Certificate of Death to establish an equitable 
decision.  As there are no contemporaneous service records or 
treatment records dated within one year of the veteran's 
separation from military service, a current medical 
determination regarding the onset of the cause of death or 
the severity of manifestations (to a degree of ten percent 
which is required for presumptive service-connection) cannot 
be substantiated due to a lack of contemporaneous records.  
See 38 C.F.R. §§ 3.307, 3.309.  In short, there is no 
reasonable possibility that a medical opinion would aid in 
substantiating this claim.  

The appellant was provided an opportunity to request a 
hearing before VA on the substantive appeal (VA Form 9) she 
submitted in October 2002.  However, she indicated that she 
did not wish to appear at such a hearing.  By letter of June 
2004, VA informed the appellant that her case was being 
forwarded to the Board and, in effect, that it would not 
undertake any further development in this claim.  Based on 
the above analysis, the Board finds that VA has fulfilled its 
duty to assist the appellant in the development of the claim 
decided below.

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In the current 
case, there is no indication that any further development, or 
lack thereof, would change the outcome of this appeal.  The 
available medical records have been obtained or repeated 
efforts to obtain outstanding records have resulted in 
negative responses.  There is no evidence that the missing 
records may be located at alternative sources.  As discussed 
above, a medical opinion in this case is not warranted.  In 
this regard, while perfection is an aspiration, the failure 
to achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on her behalf and availed herself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


Service Connection for Cause of Death

Initially, the Board notes that subsequent to the veteran's 
death, his surviving spouse remarried in July 1968.  She 
divorced this individual in May 1975.  As a court with the 
authority to render a divorce decree dissolved this marriage, 
she is eligible for VA benefits as a surviving spouse.  See 
38 U.S.C.A. §§ 103, 1311; 38 C.F.R. §§ 3.50, 3.55.

Service connection may be granted for disability resulting 
from injury suffered or disease contracted in the line of 
duty or for aggravation of a pre-existing injury suffered, or 
disease contracted, in the line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303, 3.304.  For a veteran who has served 
during a period of war, and arteriosclerosis, organic heart 
disease, and/or hypertension has become manifest to a degree 
of ten percent disabling within one year of his or her 
separation from active military service; such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), (4), 
3.309(a), (b).  This presumption is rebuttable by affirmative 
evidence to the contrary.  Id.  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to death.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.

The appellant has contented that the veteran's cardiovascular 
disease that resulted in his death existed at the time of his 
separation from active military service.  Although a lay 
person is competent to testify as to his or her experiences 
and symptoms, where the determinative issue involves a 
question of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

The veteran's Certificate of Death indicates that he died on 
December [redacted], 1960.  His immediate cause of death was coronary 
occlusion due to arteriosclerotic heart disease.  The 
certificate indicated that he was not hospitalized at the 
time of his death and died of natural causes at his 
residence.  The physician that prepared the certificate 
indicated that the interval between the onset of the cause of 
death and the veteran's actual death was five years.

The veteran completed an application for NSLI in October 
1942.  He submitted an application for renewal of the NSLI in 
October 1950.  He completed applications for the 
reinstatement of his NSLI in March 1954, April 1955, April 
1956, and February 1958.  On these applications, the veteran 
affirmed that he was in as good health as he was on the first 
due date of the first premium in default, and affirmed that 
he had not:

...been ill or suffered or contracted any 
disease, injury or infirmity, or been 
prevented by reason thereof from 
attending your usual occupation, or 
consulted a physician, surgeon, or other 
practitioner for medical advice or 
treatment at home, hospital or elsewhere, 
in regard to your health since the lapse 
of this insurance.

A NSLI disability insurance benefit decision of March 1960 
reported the veteran's medical treatment during the late 
1950s.  He was first treated for a heart condition in 
December 1958 when he complained of dyspnea, chest pain, 
anxiety, and depression.  On a medical examination of January 
1959, the diagnosis was coronary artery disease.  He was 
hospitalized from February to March 1959 for his 
cardiovascular complaints.  The diagnoses were angina 
syndrome, essential hypertension, and anxiety reaction.  
Treatment records from early 1960 indicated that the veteran 
had slight improvement in his cardiovascular condition, but 
continued to complain of dyspena and chest pain/angina.  
Medical opinions had determined that the veteran was only 
able to do sedentary type work.  It was determined that he 
had suffered with a total disability from December 1958.  A 
VA Extra Hazard Information form (VA Form 21-4164) dated in 
January 1961 indicated that the veteran's causes of death 
were coronary occlusion and arteriosclerotic heart disease.  

The veteran never filed any claim for entitlement to service 
connection for any type of disability.  In the available VA 
adjudication records associated with his NSLI, the veteran 
never asserted that his cardiovascular disease began during 
his military service or within one year after his separation 
from such service.  His assertions on the NSLI applications 
appear to indicate that his health had not changed in any 
significant way between 1942 and February 1958.

There is no medical evidence that the veteran suffered with 
the causes of his death during military service or within any 
applicable presumptive period.  While the appellant has 
alleged that such was the case, through brief comments 
presented by her representative, she failed to provide any 
detailed description of this medical history or 
symptomatology.  Neither has she presented any lay evidence 
from family or friends to corroborate this assertion.  The 
physician that prepared the Certificate of Death in December 
1960 gave the only available medical opinion regarding the 
cause of the veteran's death and its etiology or onset.  This 
physician determined that the onset of the veteran's 
cardiovascular disease was five years prior to his death, 
that is, the onset of the causes of the veteran's death was 
determined to be December 1955.  This date is approximately 
ten years after the veteran's separation from active military 
service and does not fall within any applicable presumptive 
period.  This physician's opinion is supported by the 
contemporaneous medical evidence described in the NSLI 
decision of March 1960 that placed the onset of the veteran's 
cardiovascular symptoms as 1958.

In sum, the probative medical evidence does not establish 
that the causes of the veteran's death were incurred or 
aggravated during his military service or within any 
applicable presumptive period.  Accordingly, the 
preponderance of the evidence is against the claim for 
entitlement to service connection for the cause of the 
veteran's death and the doctrine of reasonable doubt is not 
for application.  See 38 U.S.C.A. § 5107(b), Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



